DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a discharge guide provided downstream of the fixing device in the sheet transport direction, and configured to guide the sheet on which the toner image has been fixed, to a sheet discharge port formed in the main body, the discharge guide including an air vent for cooling the sheet;
a cooling fan that blows air to the sheet passing the discharge guide, through the air vent; and
a charge neutralizer provided inside the fixing device housing, so as to oppose a circumferential surface of a rotating body to be neutralized, constituted of the fixing rotating body or the pressure rotating body, and configured to eliminate electric charge from the circumferential surface of the rotating body to be neutralized, wherein the fixing device housing includes an air inlet that allows an airflow generated by the cooling fan toward the sheet and reflected thereby, to be introduced into inside the fixing device housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nanjo et al., U.S.P.G. Pub. No. 2018/0032011, teach a charging unit near a discharge port of a fixing device with a generated airflow past a sheet at the discharge side.  Kikuchi, U.S.P.G. Pub. No. 2018/0217532, teaches a charging unit near the entrance port of a fixing device and a discharging unit near the discharge port of a fixing device.  Takagi, U.S.P.G. Pub. No. 2018/0239280, teaches a discharge unit near the entrance port of a fixing device with a generated airflow past a sheet.  Nakajima, U.S.P.G. Pub. No. 2018/0173152, teaches a discharge unit near the entrance port of a fixing device.  Kuribayashi et al., U.S. Pat. No. 10,564,565, teach a passive air foil around a charging device near the discharge port of a fixing device.  Hattori et al., U.S.P.G. Pub. No. 2019/0129352, teaches a static eliminating member in contact with a sheet, which discharges the fixing roller through the sheet, as well as vent holes in a fixer for steam. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852